■CHRISTIAN, J.
The offense is theft by conversion; the-punishment, confinement in the penitentiary for five years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
The sentence fails to follow the judgment, in that it recites that appellant has been convicted of theft of property over the value-of $50; whereas the judgment, which follows the indictment and charge of the court, shows that appellant has been adjudged guilty of the offense of theft by conversion of property over the value of $50. The .sentence is reformed in order that it may be shown that appellant has been adjudged to be guilty of theft by conversion of property over the value - of $50.
As reformed, the judgment is affirmed.
, PER CURIAM.
(Che foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.